DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Disposition of Claims
Claims 21-23, 25-31, 33-38, and 40 are pending.  Claims 1-20, 22-24, 31-32, and 38-39 are cancelled.  Amendments to claims 21, 28, and 36 are acknowledged and entered.  Claims 21, 25-30, 33-37, and 40 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Paragraph numbers, unless otherwise noted, are from the PG Pub of this application, US20210177962A1, Pub. 06/17/2021.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 10/27/2022 regarding the previous Office action dated 07/28/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 21-22, 25-30, 33-34, 36-37, and 40 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Weiner et. al. (US20140023673A1, Priority 01/31/2011; hereafter “Weiner”) is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 21-23, 25-31, 33-38, and 40 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shenk et. al. (US2008/0187545 A1, Pub. 08/07/2008; CITED PRIOR ART; hereafter “Shenk”), and further in view of Diamond et. al. (US 2010/0316667 A1, Pub. 12/16/2010, CITED PRIOR ART; hereafter “Diamond”), and Walter et. al. (US20140099299A1, Priority 03/29/2011; hereafter “Walter”) is withdrawn in light of the amendments to the claims and applicant arguments.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 21, 25-30, 33-37, and 40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,931,395.  Note the rejection of claims 22-23, 31, and 38 is withdrawn in light of the cancellation of said claims. 

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 21, 25-30, 33-37, and 40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,376,575. Note the rejection of claims 22-23, 31, and 38 is withdrawn in light of the cancellation of said claims. 

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 21-23, 25-31, 33-38, and 40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,842,864. Note the rejection of claims 22-23, 31, and 38 is withdrawn in light of the cancellation of said claims. 

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 21-23, 25-31, 33-38, and 40 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 10-13 of copending Application No. 17/806,157 (reference application) in view of Probst et. al. (Probst C, et. al. J Biol Chem. 1999 Feb 19;274(8):4527-31; hereafter “Probst”.)  Note the rejection of claims 22-23, 31, and 38 is withdrawn in light of the cancellation of said claims.  Note the rejection was set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648